Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image-capturing control apparatus comprising at least one memory and at least one processor which function as: 
a control unit configured to 
during standby for moving-image recording, 
perform control to move an AF (autofocus) target position by tracking the line-of-sight position even in case the line-of-sight position does not satisfy a specific condition, 
during the moving-image recording, 
perform, in a case where the line-of-sight position does not satisfy the specific condition, control so as not to change the AF target position based on the line-of-sight position, and 
perform, in a case where the line-of-sight position satisfies the specific condition, control to change the AF target position on the basis of the line-of-sight position.”

Dependent Claims 2-3 and 6-13 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 4, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image-capturing control apparatus comprising at least one memory and at least one processor which function as: 
an instruction unit configured to instruct preparation for still-image capturing by a first step operation of a two-step operation, and to instruct still-image capturing by a second step operation of the two-step operation; and 
a control unit configured to 
while the first step operation by the instruction unit is performed, 
perform, in a case where the line-of-sight position does not satisfy the specific condition, control so as not to change the AF target position on the basis of the line-of-sight position, and 
perform, in a case where the line-of-sight position satisfies the specific condition, control to change the AF target position based on the line-of-sight position.”

Dependent Claim 5 is also allowed due to its dependence on allowable independent claim 4. 

Regarding independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for controlling an image-capturing control apparatus, the method comprising: 
a control step of 
during standby for moving-image recording, 
performing control to move an AF (autofocus) target position by tracking the line-of-sight position even in case the line-of-sight position does not satisfy a specific condition; 
during the moving-image recording 
performing, in a case where the line-of-sight position does not satisfy the specific condition, control so as not to change the AF target position based on the line-of-sight position, and performing, in a case where the line-of-sight position satisfies the specific condition, control to change the AF target position on the basis of the line-of-sight position.”

Dependent Claim 15 is also allowed due to its dependence on allowable independent claim 14. 

The following are the closest prior-art of record:

Hong et al. (US Pub No.: 2017/0026565A1) disclose an image capturing apparatus including: a display unit comprising a display panel, the display unit configured to display an image including at least one subject; a detection unit comprising detection circuitry, the detection unit configured to detect an input for setting a region of interest in the image; and a controller configured to detect at least one candidate region from the region of interest set based on the input, and set one of the at least one detected candidate region as an auto -focus (AF) region based on priorities of the at least one detected candidate region. A view finder that may display a view finder image to a user on a display unit included in the view finder so that the user may check a composition and an image capturing condition of a subject whose image is to be captured. Also, the view finder may include a gaze tracking camera capable of tracking a gaze of the user looking at the view finder image displayed on the display unit.

Konicek (US Pub No.: 2014/0192211A1) discloses a system and method for enabling user friendly interaction with a camera system. Specifically, the inventive system and method has several aspects to improve the interaction with a camera system, including voice recognition, gaze tracking, touch sensitive inputs and others. 


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697